This is a workmen's compensation case. There was a dismissal of the petition in the bureau, on March 19th, 1936, after a hearing on the merits. Petitioner then appealed to the Court of Common Pleas and notice of appeal was filed in due season April 7th, 1936. The record having been thus removed to the Pleas, petitioner, about May 13th, 1936, applied to the bureau for a reopening of the judgment dismissing the petition and for a rehearing. The application for the rehearing was granted after argument, under date of August 6th, 1936. The present writ brings up for review this order granting the rehearing.
We are clearly of opinion that the order cannot stand. The appeal having removed the record to the Court of Common Pleas, the deputy commissioner and the bureau had no jurisdiction of the cause to entertain an application for a rehearing.
It may not be out of place to add that the cause was argued before this court on January 19th; and, after the argument, on the 21st counsel for petitioner obtained from the Common Pleas an order "consented to" by the attorney of record for the petitioner and purporting to dismiss the appeal, a copy of which order was then sent to each member of the court. But whatever may be the effect of this order on the appeal at the time of its entry, we consider it quite nugatory for the purpose of this writ, under which the court reviews the situation as it existed at the time of issue. The order dismissing the appeal has no efficacy to endow the bureau with jurisdiction of the cause as of a date some eight months prior to the 21st of January, 1937, when it was taken out.
Let the order of reinstatement of the cause now under review be set aside, with costs. *Page 420